Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 1 of
                                       43




                    EXHIBIT K
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 2 of
                                       43

                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA
                         FORT LAUDERDALE



MICHAEL A. LOPEZ, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY SITUATED,

                             Plaintiff,

VS.                                                 CASE NO. 0:18-CV-61844-WPD

PROGRESSIVE SELECT INSURANCE COMPANY,

                             Defendant.




                              Expert Report of
                           Edward M. Stockton, M.S.




                           F                T
                                      GROUP, INI:
                                3509 N. Campbell Avenue
                                 Tucson, Arizona 85719
                             (520) 3254800 Fax (520) 325-9847

                                    November 2019
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 3 of
                                       43


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE


   MICHAEL A. LOPEZ, ON BEHALF OF HIMSELF
   AND ALL OTHERS SIMILARLY SITUATED,

                                         Plaintiff,
   vs.                                                         CASE NO. 0:18-CV-61844-WPD

   PROGRESSIVE SELECT INSURANCE COMPANY,

                                         Defendant.



                               Expert Report of Edward M. Stockton



   Introduction

          1.      M y na m e i s E dward M Stockton. I a m t h e V ice President and Director of

   Economics Services of The Fontana Group, Inc. ("Fontana"), a consulting firm located at 3509

  North Campbell Avenue, Tucson, Arizona 85719. I also serve on the Board of Directors of

  Fontana and its parent company, Mathtech, Inc. Fontana provides economic consulting services

  and expert testimony regarding the retail motor vehicle industry and other industries throughout

  the United States and Canada.

          2.      N ame d P l aintiff, individually and on behalf of similarly situation individuals

  (" Plaintiffs" ), seeks damages for losses to consumers of Progressive Select Insurance Company

  (" Progressive" ) whom Progressive allegedly compelled to surrender the title to their vehicles as a

  condition of receiving payment of pre-accident Actual Cash Value ("ACV") after the vehicle had

  been deemed a "total loss," and subsequently salvaged. Damages in this matter are equal to the net

  proceeds that Plaintiffs would have received for their totaled vehicles, less the fees necessary to

  list these vehicles at auction. As described in the body of the report, this amount can be reliable
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 4 of
                                       43


   estimated based on the amount of money that the totaled vehicles actually captured at auction sale,

   less the $85 per-vehicle fee necessary to sell the vehicles at the auction.

          3.       Plai n t i ffs allege the following, which I have been asked to assume to be true for

   purposes of this Report: Defendant, Progressive, forced policyholders to turn over the title to their

   vehiclein exchange for receiving the pre-wreckage ACV of theirsalvaged vehicles. The agreed-

  upon contract between the policyholders and Progressive does not provide Progressive with the

  authority to condition payment of ACV of the insured vehicles upon surrender of the title.

  Additionally, counsel asked me to assume that Fair Market Value ("FMV") is the appropriate value

  for Plaintiffs' salvaged vehicles. The post-accident FMV is separate and distinct from the pre-

  accident ACV.

          4.       Coun sel for Lopez (" Counsel" ) posed the following questions to me: a) Whether,

  assuming the alleged statements of fact and law are correct, reasonable and sound methods exist

  to estimate damages suffered by consumers; b) Whether estimation of damages using above

  methods are feasible on a class-wide basis; c) Whether above methods require individual inquiry,

  and; d) Whether reasonable allocation methods exist to divide class-wide damages or settlement

  to individual consumers.

  Qualifications

                   My experience, and that of Fontana, are suited to the subject matter of this action.

  Fontana has extensive experience analyzing many aspects of the retail automotive industry,

  including extensive study of used vehicle markets and used vehicle pricing. Fontana has served

  as the primary economic expert for several economic loss class cases, including In re: Toyota

  Motor Corp. Unintended Acceleration Marketing, Sales Practices, and Products Liability
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 5 of
                                       43


   Litigation,' which involved allegations of safety defects rendering vehicles subject to unintended

   acceleration; several cases related to In r e: V o lkswagen "Clean Diesel" Marketing, Sales

   Practices, and Products Liability Litigation in the United States; and several actions related to the

   Volkswagen Clean Diesel fraud in Canada. Fontana personnel have studied vehicle values and

   pricing behavior for literally millions of used vehicles.

                    Fontana consultants have also served as experts in many other class action and mass

   action matters involving the calculation of economic damages in both the United States and

   Canada, both within and outside of the automotive industry. These matters include actions relating

   to the sale of vehicles equipped with allegedly defective and dangerous airbags manufactured by

   Takata and an action on behalf of consumers affected by certain allegedly unlawful conduct by

   Wells Fargo relating to that bank's "false accounts" scandal.5 In the Wells Fargo matter, my

   colleague, Dr. Sanford Weisberg, and I developed a method for calculating damages and allocating

   settlement proceeds among claimants based on a credit impact model that estimated individualized

   impact upon consumer borrowing costs from Wells Fargo's allegedly unauthorized activity. The

   United States District Court for the Northern District of California approved our proposed model

   in granting final approval of a class action settlement.

           7.       M ore i n formation regarding my personal qualifications and experience is described

   in my C.V., which appears as Tab 1 to this report. A list of my prior testimony in the last four

   years and a list of all publications that I authored in the previous 10 years appear in Tab 2.



   ' No. 8:10ML2151 JVS (FMOx) (C.D. Cal.).

   ' MDL No. 2672 CRB (JSC) (N.D. Cal.).
   ' Court File Nos.: CV-15-537029-00CP [Ontario] and 500-06-000761-151 [Quebec].
   4 Court File No.: CV-16-543S33-00CP et al.
   ' Jabbari v. 8'elis Fargo 4 Co., No. 15-cv-02159-VC (N.D. Cal.).
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 6 of
                                       43


   Background

           8.      Prog r essive utilizes a multitude of data points to evaluate a policy holder's claim,

   and subsequently assign an estimated ACV to estimate the pre-wreck value salvaged vehicle.

   Plaintiffs have not asked me to analyze Progressive's determination of ACV .           T h e data file

   provided by Progressive in this matter includes a subset of the data related to all total loss claims

   made by policy holders. Specifically, the contents of the file include the




                        The variable of interest to the questions posed by counsel are the gross

   amount recovered. The data points of interest within these variables are those consumers who did

   not retain title of their totaled vehicles.

           9.      Plai n t i ffs allege that Progressive compelled them to turn over the title to their

   vehicles in exchange for Progressive's payment of pre-wreck ACV for the totaled vehicles. In

   turning over the title to Progressive, policy holders transfer any remaining value the title holds to

   Progressive. Plaintiffs allege that their contract with Progressive does not require that they turn

   over their title to Progressive in exchange for the ACV payment. Plaintiffs in this case seek to

   recover compensation for having transferred the title of their vehicle to Progressive when the

   language of the contract did not stipulate to the transfer of the benefits ownership. I have been

   advised that FMV of the totaled vehicle, less an auction fee, is an appropriate standard for

   identifying the compensation to which Plaintiffs are entitled.
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 7 of
                                       43


   Summary of Opinions:

           10.     A ss u ming Plaintiffs' liability theory to be true, Progressive's compulsion of

   customers to surrender title for their totaled vehicles deprived class members of                        in

   net proceeds for their totaled vehicles. After adjustment for pre-judgment time value of money,

   this figure is equal to $                   as of January 1, 2020. Tab 3 displays data subtotals by

           , which includes proceeds adjusted and not adjusted for pre-judgment time value of money,

   mean and median, The final page of the tab shows the pre-judgment time value of money

   adjustment factor. Tab 4 displays the decision rules followed to reach these figures. The sources

   of all figures are the Policy Information Data file, produced in this litigation, and a document

   showing Current Judgment Interest Rates, dated October 30, 2019, The body of this documents

   describes the bases for these opinions.

   Bases For Opinions:

           11.     FMV i s d efined as "the value that would be realized in a transaction between a

   buyer and a seller, each being fully informed of the relevant facts, and neither under compulsion

  to pursue the transaction ... having a willing buyer and seller means that the transaction is an

   arm' s-length transaction.'" The Internal Revenue Service ("IRS") specifies that the selling price is

   a proper measure of the property's value if the following criteria are met: a) The sale occurred in

  proximity to the valuation date, and was done so in an open market; b) The transaction took place

   at arm' s-length; c) Both the buyer and seller were informed on the property's relevant facts; d)

  Neither party was compelled to act, and; e) The market for the property remained constant between




    Gaughan, Patrick A. Measuring Business Interruption Losses and Other Commercial Damages, 2nd Ed. John
        Wiley & Sons, 2009.
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 8 of
                                       43


   the dates of sale and valuation.'

           12.     A co n d ition that all participants face when selling vehicles with Insurance Auto

   Auctions, Inc. ("IAA"), is the fulfillment of the Consignment Flat Fee of $85.' Deducting the

   Consignment Flat Fee from the vehicle's clearing price (                  gross recovered amount) results

   in the Net IAA Return, which is the FMV of the salvaged vehicle determined at auction. An

   "acceptable measure of FMV" for vehicles, according to the IRS, is a price that is "not in excess

   of the price listed in a used vehicle pricing guide for a private party sale." Listed prices for private

  party sales are dissimilar from the market for sales of salvage vehicles at auction. Overall auction

  proceeds are not in conflict with this regulation.

           13.     In p r e paration for bidding at auction, IAA i n i t s A u ction Rules, encourages

  prospective buyers to conduct their own due diligence prior to the formulation of their bids. Due

  diligence includes reviewing all of the disclosed information, and "carefully inspecting" the

  vehicle.' When considering the purchase of a vehicle, an initial step of the due diligence process

  is the gathering of pricing data from readily available published pricing guides. Thus, bids made

  for vehicles at auction are not made blindly but are rather based on informed perceptions of the

  vehicles remaining value. Participants of auctions, which are sufficient in number, are limited to

  members who have met the auction's stipulated criteria to engage in the transaction of automobiles

  at auction. The considerations of auction buyers inherently reflect the repurposing expectations for

  vehicles, e.g., repair, restoration, parts, use, sale, or export, which tends to create economic

  efficiency in the market, since the highest bidder would generally reflect an expectation of the



  7 Determining the Value of Donated Property. www.irs.gov/pub/irs-pdf/p561.pdf.
  ' BATES PGR/LOPEZ 0001083

  ' "Auction Rules." IAA, www.iaai.corn/AuctionRules.
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 9 of
                                       43


   highest and the budget constrained best use for the vehicle. In other words, with multiple parties

   engaged in the bidding process, the clearing price signals the maximum value, or perceived utility,

   associated with the vehicle purchased at auction.

          14. After a period of open inspection,prospective buyers engage in a series of

   competing bids to secure the title of the vehicle. IRS guidelines for determining FMV, identify the

   time lapse observed between the initial valuation period and the arm' s-length offer, as providing

   further credence to the clearing price being equal to the FMV. In the case of an auction, the time

   lapse oftentimes occurs within a single day.

   Opinions

           15.    Giv e n the fact that a.
                                        ) auctions are held frequently in a variety of localities across

   the country, b.) the multiple participants are not compelled to either place bids (buyers), or accept

   them (sellers), c.) the information relating to the vehicles is symmetrical, d.) the bid that reveals

   the maximum utility is the clearing price, and e.) the rules developed by the auction are designed

   to eliminate the possibility of cooperative behavior, the clearing price less the Consignment Flat

   Fee is an accurate measure of FMV.

           16.    Ec o n omic damages in this matter are bound to the contract to which the policy

   holder and Progressive agree. If FMV is owed to policy holders for salvaged vehicles, then the

   awarded amount that will provide reasonable compensation to the plaintiffs is the FMV of their

   vehicle identified at auction. In this matter, FMV is equal to the Net IAA Return, which is the

   clearing price less the $85 Consignment Flat Fee. Damages as described, represent a reasonable

   and accurate estimate of the true damages to consumers, and do so on a class-wide basis.

           17.    Whi l e in a strictly semantic and hyper-technical sense, in which a single transaction

   may be categorized as specific (not hypothetical) and not that vehicle's FMV, the auction fulfills
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 10 of
                                       43


   the conditions necessary to generate an FMV price. I n         o ther words, auction conditions are

    consistent with FMV conditions for the sales of totaled vehicles. An automotive auction is a

    regularly reoccurring local venue for the transference of title at an arm' s-length between a

    sufficient number of buyers and sellers with relatively symmetric information who are under no

    compulsion to transact. The data in this matter negates need for individual inquiry. While some

    question whether a specific sale is FMV for the vehicle, the conditions that lead to that sale are the

    same conditions that generate FMV prices, and the aggregate of auction sales make the FMV

    estimate reasonable for the class. Individual values make a reasonable allocation basis for overall

    damages.

    Other

            18.    So m e may question whether the compensation that plaintiffs seek is a "windfall

    gain." Ultimately this is a legal question. If Progressive drafted a contract that did not explicitly

    mandate the transfer of title, but Progressive had intended to include such a requirement, this is an

    issue with the contracts design, and is beyond the scope of this report.

    Compensation

            19.    F o rt i me spent working on this matter, Plaintiffs compensate my employer at the

    rate of $445 per hour. Travel time is subject to a 50% discount. Time spent in testimony is subject

    to a one-third premium. Plaintiffs compensate my employer at scheduled rates between $75 and

    $185 perhour forwork performed by staffmembers. My colleague, Colin Moore has assisted me

    in the preparation of this report.

    Data/Documents Reviewed in Forming Opinions

            20.     Thi s document and attached exhibits describe data sources reviewed or relied upon

    in forming my opinions. I provide a list of these data sources in Tab 5. I have also spoken to Carl
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 11 of
                                       43


   Woodward, an automotive CPA from Bloomington Illinois, with extensive auction experience and

    Coy Hutchcraft, an active auto buyer from Illinois, regarding inspection periods at salvage vehicle

    auctions. These conversations provided background information relating to auctions and did not

    inform my opinions on proceeds.




    Executed this 1st day of November 2019


                                                 Edward M. Stockton
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 12 of
                                       43



    E DW A R D M. STOCK T O N

    EDUCATION

    University of Arizona, Tucson, AZ
    M.S., Agriculture and Resource Economics (Applied Econometrics), 2010.
    Western Michigan University, Kalamazoo, MI
    B.A., Economics, 1998


    POSITIONS

    The Fontana Group, Inc., Tucson, Arizona
           Vice President Economics Services: 2012 —present
           Director of Economics Services:2011 — 2012
           Case Manager: 2005 —2011
           Senior Analyst: 2000 — 2005
           Analyst: 1998 — 1999
    Old Ina Corporation Tucson, AZ
           Supervisor,Analyst, Manager: 1995 — 1998


    RESEARCH AND CON SU LTING EXPERIENCE

    Mr. Stockton manages the analysis of documents, data and markets in the retail automobile
    industry and other industries. He has provided consultation to automobile dealers and attorneys
    in numerous areas including:

    • Retail automobile franchising, economics and marketing
    • Allocation of new vehicles during shortages
    • Franchise terminations
    • Franchise additions and relocations
    • Analysis of manufacturer customer satisfaction measurement programs
    • Customer satisfaction measurement
    • Sales and profitability forecasts
    • Financial analysis
    • Statistical and econometric analyses
    • Consumer credit
    • Economic theory




                                                                                          Tab 1 Page 1
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 13 of
                                       43


    R EPRESENTATIVE CLIENT ASSIGNMEN T S

   Alfredo 's Foreign Cars, Inc., dlbla Larchmont Chrysler Jeep Dodge v. FCA US LLC, NY, NY
   2019-
   Provided deposition testimony.

    Monteville Sloan, Jr., Raul Siqueiros, Todd and Jill Cralley, Joseph Brannan, Larry Goodwin,
    Mare Perkins, Thomas Shorter, Derick Bradford, Gabrie/De/ Valle, Eevin Hanneken, Edwin
    and Eatelyn Doepe/, Dan Madson, James Faulkner, Joseph Olivier, Scott Smith, Ross Dahl,
    Drew Peterson, Michael 8'are, Steve Eitchen, John Eno//, Barbara Molina, Dennis Vita, 8'i//iam
    Davis, Jr., Thomas Szep, Mike 8'arpinski, 8'i//iam Martel/, John Graziano, Joshua Byrge, Rudy
    Sanchez,Christopher Thacker, Ee/ly Harris, James Robertson, and Jonas Bednarek, Individually
    and on Behalf of A/l Others Similarly Situated v. Genera/Motors LLC, San Francisco, CA, 2019-
    Provided deposition testimony.

    George Tershakovec, et al. v Ford Motor Company, Miami, FL, 2019-
    Provided deposition testimony.

    Continenta/Imports Inc. dlbla Mercedes Benz of Austin v Swickard Austin, LLC dlbla
    Mercedes Benz of South Austin, Austin, TX, 2019-
    Provided deposition testimony.

    Vista Ford Oxnard, LLC., dlbla Vista Ford Lincoln of Oxnard v. Ford Motor Company and Ford
    of Ventura, Inc., dlbla Ford of Ventura,
                                           Intervenor, Oxnard, CA, 2019-.
    Provided deposition testimony.

    Colonial Chevrolet Co., Inc., et al.; Alley's of Eingsport, Inc., et al.; and Union Dodge, Inc., et
    al. v. The United States, Washington, DC, 2011-.
    Provided deposition and trial testimony.

   Barber Group, Inc., dlbla Barber Honda v. American Honda Motor Co., Inc., Ga/pinsfie/d
   Automotive, LLC, Intervenor. Bakersfield, CA, 2018-.
   Provided deposition testimony.

   Association of Equipment Manufacturers, AGCO Corporation, CNH Industria/ America LLC,
   Deere ck Company, and Eubota Tractor Corporation, v. the Hon. Doug Burgum, Governor of the
   State of North Dakota, in His Off icial Capacity, and the Hon. 8'ayne Stenehjem, Attorney
   General of the State of North Dakota, in His Off icia/ Capacity, and North Dakota Implement
   DealersAssociation, Intervenor-De fendant, Bismarck, ND, 2018-.
   Provided deposition testimony.




                                                                                           Revised i 0/28/20i 9




                                                                                               Tab 1 Page 2
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 14 of
                                       43


    Nap/eton 's Arlington Heights Motors, Inc. flklaNapleton 's P alatine Motors, Inc. dlbla
    Nap/eton 's Arlington Heights Chrysler Dodge Jeep RAM, an I/linois Corporation; et. al,
    v FCA US LLC, Chicago, IL, 2017-.
    Provided deposition and hearing testimony.

    Star Houston,Inc. dlbla Star Motor Cars v. Volvo Cars of North America, LLC, Houston, TX,
    2017-.
    Provided deposition and hearing testimony.

    Sioux City Truck Sales, Inc. v. Peterbilt Motors Company, Sioux City, IA, 2017-.
    Provided deposition and hearing testimony.

    Capito/ Buick GMC, LLC v. Genera/ Motors LLC, Baltimore, MD, 2017-.
    Provided deposition and hearing testimony.

    Crown Chrysler Jeep, Inc. dlbla Crown Eia v. Eia Motors America, Columbus, OH, 2017-
    Provided deposition and hearing testimony.

    Folsom Chevrolet, Inc. dba Folsom Chevrolet v. General Motors, LLC, Folsom, CA, 2017-.
    Provided deposition and hearing testimony.

    Sunnyvale Automotive Inc., dba Sunnyvale Ford Lincoln v. Ford Motor Company, Sunnyvale,
    CA, 2017-.
    Provided deposition testimony.

    Omar Vargas, Robert Bertone, Michelle Harris, and Sharon Heberling, individually and on
    behalf of a class of similarly situated individuals v. Ford Motor Company, Los Angeles, CA,
    2017-.

    Charles Johnson, et al. individually and on behalf of all others similarly situated v. Ford Motor
    Company, Huntington, WV, 2017-.
    Provided deposition testimony.

   Shawn Panacci v. Volkswagen Aktiengesellschaft, Volkswagen Group Canada, Inc., Audi
   Aktiengesellschaft, VS'Credit Canada, Inc. and Audi Canada, Toronto, Ontario, Canada, 2017-.

    Rebecca Romeo and Joe Romeo v. Ford Motor Company and Ford Motor Company Canada,
    Limited, Toronto, Ontario, Canada, 2017-.
    Provided cross-examination testimony.

    Duncan McDonald v.Samsung E/ectronics Canada, Inc. To ronto,Ontario, C anada, 2017-.
    Provided cross-examination testimony.



                                                                                         Revised 10/28/2019




                                                                                             Tab 1 Page 3
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 15 of
                                       43


    The Estate of Richard C. Poe, Richard C. Poe II v. Paul 0 Sergent, Jr., et al., El Paso, TX, 2017-
    Provided deposition testimony.

    Star Houston, Inc. dlbla Star Motor Cars v. VCR L L C d lbla Volvo Cars 8'est Houston and
    Volvo Cars of North America, LLC, Houston, TX, 2017-.
    Provided deposition testimony.

    Option Consommateurs et Francois GrondinPersonne Designee C. Volkswagen Group Canada
    Inc. et al. (2L), Montreal, Quebec, 2017-.

    Option Consommateurs et Francois GrondinPersonne Designee C. Volkswagen Group Canada
    Inc. et al. (3L), Montreal, Quebec, 2017-.

    John M Mclntosh v. Takata Corporation, TE Holdings, Toyota Motor Corporation, Toyota
    Motor Manufacturing,Canada Inc.,and Toyota Motor Manu facturing Indiana, Inc., Toronto,
    Ontario Canada, 2017-

    Rick A. Des-Rosiers and Stephen Eominar v. Takata Corporation, TE Holdings, Honda Motor
    Co., LTD, Honda of America Manufacturing,Inc.,and Honda Canada, Toronto, Ontario,
    Canada 2017-.

    Yogesh Ealra v. Mercedes-Benz Canada Inc., Daimler AG, Mercedez-Benz USA LLC and
    Mercedes-Benz Financial Services Canada Corporation, Toronto, ON, Canada, 2017-.
    Provided cross-examination (deposition) testimony.

    Lake Forest Sports Cars, LTD v. Aston Martin Lagonda of North America, Inc., Chicago, IL,
    2017.
    Provided deposition testimony.

    Shahriar Jabbari and Eaylee Heffelfinger on behalf of themselves and all others similarly
    situated v. Fargo Company and 8'elis Fargo Bank, N A. San Francisco, CA, 2016-.

   Matthew Robert guenneville et al. v. Volkswagen Group Canada, Inc.,Volkswagen
   Aktiengesellschaft, Volkswagen Group of America, Inc., Audi Canada, Audi Aktiengesellschaft,
   Audi of America, Inc., Inc., and V8'Credit Canada, Inc. (2L), Ontario, Canada, 2016-.

   Matthew Robert guenneville et al. v. Volkswagen Group Canada, Inc.,Volkswagen
   Aktiengesellschaft, Volkswagen Group of America, Inc., Audi Canada, Audi Aktiengesellschaft,
   Audi of America, Inc., Inc., and V8'Credit Canada, Inc. (3L), Ontario, Canada, 2016-.

    Fort Collins Nissan, Inc. dlbla Tynan 's Eia, v. Eia Motors America, Inc., Ft. Collins, CO, 2015-.
    Provided deposition testimony.



                                                                                        Revised 10/28/2019




                                                                                            Tab 1 Page 4
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 16 of
                                       43


    In Re: Volkswagen "Clean Diese/" Marketing, Sales Practices and Products Liability Litigation,
    Napleton et al v. Volkswagen Group of America et al., No. /6-02086, 2015-.

    Above including J. Bertolet, Inc. et al v. Robert Bosch, LLC and Robert Bosch GmbH., MDL
    No. 02672-CRB (JSC), 2016-.
    Provided deposition testimony 8/2019.

    Northwest Hills Chrysler Jeep, LLC; Gengras Chrysler Dodge Jeep, LLC; Crowley Jeep Dodge,
    Inc.; Papa's Dodge, Inc. v. FCA US, LLC and Mitchel/Dodge, Inc., Canton, CT, 2015-2017.
    Provided deposition and hearing testimony.

    VMDTPartnership, LP, v. Thornbury Township, Delaware County, Pennsylvania, 2015-.
    Provided hearing testimony.

    John Deere Construction & Forestry Company v. Rudd Equipment Company, Inc., Houston, TX,
    2015-2017.
    Provided hearing testimony.

    Ball Automotive Group dlbla Bal/ Eia, v. Eia Motors America, Inc., San Diego, CA, 2015-2017.
    Provided deposition testimony.

    GB Auto Corporation dlbla Frisco Eia, v. Corinth Automotive P/ano, dlbla Centra/ Eia of
    P/ano, Eia Motors America, Inc. Intervenor, Dallas, TX, 2015-2017.
    Provided deposition testimony.

    8'a/terEnterprises,Inc.,dlbla Timmons Subaru v.Subaru of America, Inc., Long Beach, CA,
    2016-2017.
    Provided deposition testimony.

    Motor 8'erks Partners, LP, v. General Motors, LLC, Chicago, IL, 2015-2017.
    Provided deposition testimony.

    Jeff Looper et al., v. FCA US LLC, flkla Chrysler Group, LLC, et al., California and
    Texas, 2015-2016.
    Provided deposition testimony.

    In Re: Volkswagen "Clean Diese/" Marketing, Sales Practices and Products Liability Litigation,
    San Francisco, CA, 20/5-20/ 7.

    Dependable Dodge, Inc. v. Fiat Chrysler Automobiles, Inc., Canoga Park, CA, 2015-2017.
    Provided deposition and hearing testimony.




                                                                                       Revised 10/28/2019




                                                                                           Tab 1 Page 5
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 17 of
                                       43


    8'ayzata Nissan, LLC v. Nissan North America, Inc., et al., Wayzata, MN, 2015-2017.
    Provided pre-filed trial testimony.

    Glick Nissan, Inc. v. Nissan North America, Inc., Westborough, MA, 2015-2016.

    Volvo Construction Equipment North America, LLC v. Clyde/8'est, Inc., Spokane, WA, 2015.

    General Motors, LLC v. Hall Chevrolet LLC dba Hall Chevrolet, Virginia Beach, VA, 2015-
    2016.

    Long Beach Motors, Inc. dba Long Beach Honda v American Honda Motor Co., Inc., Long
    Beach, CA, 2015.

    Tom Matson Dodge Inc. v. FCA US LLC., Seattle, WA, 2015.

    Ferrari of Atlanta, Atlanta, GA 2015.

    Grossinger Autoplex, Inc. v. General Motors, LLC, Chicago, IL, 2015-2016.
    Provided deposition and hearing testimony.

    Mathew Enterprise, Inc. v. Chrysler Group LLC, San Jose, CA, 2015-2016.
    Provided deposition and trial testimony.

    Navistar v. New Baltimore Garage, Warrenton, VA, 2015-2016.
    Provided hearing testimony.

    Mathew Enterprise, Inc., a California Corporation, and Mathew Zaheri, an individual v.
    Chrysler Group, LLC, a Delaware Liability Company; Chrysler Group Realty Company, LLC, a
    Delaware Limited Liability Company, and DOES 1-40, San Jose, CA 2014-2015.
    Provided trial and deposition testimony.

    CNHAmerica, LLC nlkla CNHIndustrial America, LLC v. Quinlan's Equipment, Inc., Racine,
    WI, 2014-2015.
    Provided deposition testimony.

    Grayson Hyundai, LLC and Twin City Hyundai, Inc., v. Hyundai Motor America, Knoxville, TN,
    2014-2015.
    Provided deposition testimony.

    TrueCar, Inc. v. Sonic Automotive, Inc., and Sonic Divisional Operations, LLC, Los Angeles,
    CA, 2015-2016.
    Provided deposition testimony.



                                                                                     Revised i 0/28/20i 9




                                                                                          Tab 1 Page 6
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 18 of
                                       43


    TECC, Complaintant v. GM Respondent before the California New Motor Vehicle Board,
    Oakland, CA, 2014-15.

    US District Court Southern District of NY in re Genera/Motors LLC Ignition Switch Litigation,
    NY, NY, 2014-.

    Feldten, LLC, dlbla Tennyson Chevrolet v. Eeith Lang, Lang Auto Sales, Inc.,Gordon Chevrolet,
    Inc.,Stewart Management Group, Inc., Scott Rama, Susan Ianni, and Mike Meszaros, and
    Gordon Chevrolet, Inc.ck Stewart Management Group, Inc. Detroit, MI, 2014-2016.

    Canadian Toyota Unintended Acceleration Marketing, Sales Practices, and Products Liability
    Litigation, 2014-.

    Jim Hardman, Buick GMC, Gainsville, GA, 2014-2016.

    Bates Nissan, Inc., v. Nissan North America Inc., Killeen, TX, October 2014-2017.
    Provided deposition and hearing testimony.

    Recovery Racing, LLC dlbla Maserati of FortLauderdale v.Maserati North America, Inc., and
    Rick Case 8'eston, LLC, dlbla Rick Case Maserati, Ft. Lauderdale, FL, 2014-.
    Provided hearing testimony.

   Sweeten Truck Center, L.C. v. Volvo Trucks North America, a Division of Volvo Group North
   America, LLC, Before the Texas Department of Motor Vehicles Motor Vehicle Division, Austin,
   TX, 2014-.
   Provided deposition and hearing testimony.

    Beck Chevrolet Co, Inc. v. General Motors LLC, New York, NY 2014-2016.
    Provided trial testimony.

    BSAG Inc., and Bob Stallings Nissan of Baytown, Inc. v. Baytown Nissan, Inc., Burklein Family
    Limited Partnership, Nissan North America, Inc., and Frederick 8'. Burklein, Harris County, TX
    2014-.
    Provided deposition testimony.

    Richard C.B. Juca v. Larry H. Miller Corporation, Peoria, AZ, 2014.

    General Motors, LLC v. Leep Chev, LLC, dlbla Lujack's Chevrolet, Scott County, IA. 2014-2015
    Provided deposition testimony.

    Century Motors Corporation v. Chrysler Group, LLC et al., Wentzville, MO 2014-2015.
    Provided deposition and trial testimony.




                                                                                        Revised 10/28/2019




                                                                                            Tab 1 Page 7
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 19 of
                                       43


    Eeyes European, LLC v. Encino Mercedes, LLC, Steve Zubieta, David F/oodquist, Shimon
    Broshinsky and Does /-20, Los Angeles, CA, 2014.

    Ohio Auto Dealers Association, 2014.

    Transteck,Inc. dlbla Freightliner of Harrisburg v. Daimler Trucks North America, LLC
    (Freight/incr Trucks Division), Harisburg, PA, 2014-2015.

    Butler Toyota et al v. Toyota Motor Sales, Indianapolis, IN, 2014.

    8'ayzata Nissan, LLC v.Nissan North America, Inc., et al., Wayzata, MN, 2013-2017.

    Santa Cruz Nissan, Inc., dba Santa Cruz Nissan v. Nissan North America, Inc., Santa Cruz, CA
    2013-2015.
    Provided deposition and hearing testimony.

    Maj id Salim v. Henry Ehachaturian aka Hank Torian, Torian Holdings, Fremont Automobile
    Dealership, LLC., and Does /-20, Alameda County, CA, 2013-2014.
    Provided deposition and trial testimony.

    GMAC v. L/oyd Belt, L/oyd Belt GM Center, Inc., and L/oyd Belt Chrysler, Inc., Eldon, MO
    2013-2014.
    Provided deposition testimony.

    General Motors v. Englewood Auto Group, LLC, Englewood, NJ, 2012-2014.

    Bob 8'ade Autorr/d v. Ford Motor Company,Harrisonburg, VA, 2011-2012.
    Provided hearing testimony.

    Van 8'ieChevrolet,Inc.dlbla E vans Chevrolet v. G enera/Motors LLC and Sharon Chevrolet,
    Inc., Baldwinsville, NY, 2012-2017.
    Provided deposition testimony.

    Midcon Compression L.L.C. v. Loving County Appraisa/District, Loving County, TX, 2013.
    Provided deposition testimony.

    Texas Automobile Dealers Association, Austin, TX, 2013.
    Provided hearing testimony before Business and Industry Committee in Texas H.O.R.

    Tyler Automotive, Niles, MI, 2013.

    Sutton Suzuki, Matteson, IL 2013.



                                                                                    Revised 10/28/2019




                                                                                         Tab 1 Page 8
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 20 of
                                       43


    Carson Toyota/Scion, Cabe Toyota/Scion, Norwalk Toyota/Scion and South Bay Toyota/Scion v.
    Toyota Motor Sales, U.S.A., Inc., Long Beach, CA, 2012-2013.
    Provided deposition and hearing testimony.

    James T. Stone, individually, and on Behalf of JDJS Auto Center, Inc. v. Jacob A. DeEoker, Pro
    Financial, Inc., and JDJS Auto Center, Inc., Tyler, TX, 2012.

    New Country Automotive Group, Saratoga Springs, NY, 2013-.

    Goold Patterson, Las Vegas, NV, 2012.

    James Rist v. Denise Mueting and the Dominican Sisters of Peace, Littleton, CO, 2012-2013.

    Law Office of Gary E. Veazey, Memphis, TN, 2012.

    Randy Reed Nissan, 2012.

   Arent Fox, LLP, 2012.

    Chrysler Group, LLC v. Sowell Automotive, Inc. et al., 2012-2013.

    Morrie's European Car Sales, Inc. dba Morrie's Cadillac-Saab v. General Motors, LLC,
    Minneapolis, MN, 2012-.
    Provided deposition testimony.

    Dulles Motorcars, Inc. d/b/a Dulles Subaru v.Subaru of America, Leesburg, VA, 2012-.
    Provided hearing testimony.

    Bowser Cadillac, LLC v. General Motors, LLC v. Rohrich Cadillac, Inc., McMurray, PA, 2012-.
    Provided hearing testimony.

    In Re: Toyota Motor Corp. Unintended Acceleration Marketing, Sales Practices, and Expert
    Report of Products Liability Litigation, Santa Ana, CA, 2010-.

    Bob 8'ade Autoworld, 2012.

    Planet Subaru, John P Morrill, and Jeffrey R. Morrill v. Subaru of New England, Hanover, MA,
    2011-2012.

    Hill Nissan v. Jenkins Nissan, Winterhaven, FL, 2011-2012.

    Burns & Levinson, Boston, MA 2011-.

    Brydon, Sweringen & England, 2011.

                                                                                      Revised 10/28/2019




                                                                                          Tab 1 Page g
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 21 of
                                       43




    Napleton Automotive Group, Chicago, IL, 2011.

    Orloff Imports, Chicago, IL, 2011.

    Boas International Motors, dba San Francisco Honda, San Francisco, CA, 2011-.

    Carson CJ, LLC and Eenneth Phillips v. Sonic Automotive, Inc., Sonic-Carson F, Inc, Avalon
    Ford, Inc. dba Don Eott Chrysler Jeep, and Does 1 — 100, Los Angeles, CA, 2010-2012.
    Provided deposition and hearing testimony.

    First United, Inc. A California Corporation dba De La Fuente Cadillac v. General Motors,
    Greiner Poway, Inc. and Does 1-50, San Diego, CA, 2012.

    Ionia Automotive Management, LLC and Beverly Eelly v. Berger Motor Sales, Ned Berger, Jr,
    LC and Ned Berger Jr., Mason, MI, 2012-2013.

    RiversideMotorcycle, Inc. dba Skip Fordyce Harley-Davidson v. Harley-Davidson Motor
    Company, Riverside, CA, 2011- 2012.
    Provided deposition and hearing testimony.

   Leep Hyu, LLC, an Iowa Corporation also known as Lujack Hyundai v. Hyundai Motors
   America, Green Family Hyundai Inc., and Green Family Holdings LLC, Davenport, Iowa, 2011.
   Provided trial testimony.

    Royal Motor Sales, San Francisco, CA, 2011-2012.

    Miller Barondess, Los Angeles, CA, 2011.

    Brotherhood of Maintenance of 8'ay Employee Division/IBT, Washington, DC, 2011-.

    Star Houston, Inc., dlbla Star Motor Cars v. Mercedes-Benz USA, LLC, Houston, TX, 2010-
    2013.
    Provided deposition testimony and hearing testimony.

    Chapman 's Las Vegas Dodge, LLC and Prestige Chrysler Jeep Dodge, LLC v. Chrysler Group
    LLC, Las Vegas, NV, 2011- 2012.
    Provided deposition and hearing testimony.

    Laidlaw's Harley-Davidson Sales, Inc. dba Laidlaw 's Harley-Davidson v. Harley-Davidson
    Motor Company, Sacramento, CA, 2011- 2012.
    Provided deposition and hearing testimony.



                                                  10                                 Revised 10/28/2019




                                                                                       Tab 1 Page 10
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 22 of
                                       43


   Agrillo v. Martinez, Tucson, AZ, 2011.

    Hyundai of Milford, LLC, dlbla Eey Hyundai v. Hyundai Motor America, Milford, CT, 2011.

    Houston Mack Sales & Service dlbla Houston Isuzu Truck, Inc. v. Hayes Leasing Company, Inc.
    dlbla Hayes UD Trucks-Houston, Houston, TX, 2011-2012.

    Bo Beuckmann Ford, Ellisville, MO, 2011-.

    Boas InternationalMotors dba San Francisco Honda v.American Honda Motor Co., San
    Francisco, CA, 2011.

    Life Quality B11AV,Brooklyn, NY, 2011-2012.

    Forrester Lincoln Mercury v. Ford Motor Company, Chambersburg, PA, 2011-.
    Provided hearing testimony.

    North Palm Motors, LLC dlbla Napleton 's North Palm Lincoln Mercury v. Ford Motor
    Company, West Palm Beach, FL, 2011.

    Mega R V Corp. v. Mike Thompson Recreational Vehicles, Irvine, CA, 2010-.
    Provided deposition testimony.

    Harry 8'. Zanville, Esq., San Diego, CA, 2010-.

    Pond, Athey, Athey & Pond, Front Royal, VA, 2010-2013.

    Daphne Automotive, LLC dba Eastern Shore Toyota and Shayn Esfahaniv.Pensacola Motor
    Sales dlbla Bob Tyler Toyota and Fred Eeener, Mobile, AL, 2010-2011.

    Gebhardt v. PCNA, Boulder, CO, 2011.

    Fields Automotive Group, Glencoe, IL, 2011.

    Laura Buick-GMC, Collinsville, IL, 2011.

    Bredemann Family of Dealerships, Park Ridge, IL, 2011.

    Transteck,Inc. dlbla Freightliner of Harrisburg, 2004-

    Bass Sox Mercer, Tallahassee, FL, 2011-.

    The Collection, Coral Gables, FL, 2011-2012.


                                                                                   Revised 10/28/2019




                                                                                     Tab 1 Page 11
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 23 of
                                       43


    Manning, Leaver, Bruder & Berberich, Los Angeles, CA, 2010-2012.

    Magic City Ford v. Ford Motor Company, Roanoke, VA, 2010-2011.

    Bob 8'ade Auto@'or/d v. Ford Motor Company, Harrisonburg, VA, 2010-2011.

    East 8'est Lincoln Mercury, Landover Hills, MD, 2010-2011.

    Stevens Love, Longview, TX, 2010-2014.

    JP Chevrolet, Peru, IL, 2010-2011.

    Bellavia & Gentile, Mineola, NY, 2010-2011.

    Hayes Leasing v. 8'wiesner Commercia/ Truck Center, Houston, TX, 2010.

    Link-Belt Construction Equipment Company v. Road Machinery & Supplies Co., Minneapolis,
    MN, 2010-2011.
    Provided deposition testimony.

    E/liott Equipment Co., Inc. v. Navistar, Inc., Easton, Maryland, 2010.
    Provided deposition testimony.

    Rally Auto Group, Inc. v. General Motors, LLC, Palmdale, CA, 2010.
    Provided hearing testimony.

    Ron 8'estpha/ Chevrolet v. General Motors, LLC, Aurora, CO, 2010.

    Edmark Auto, Inc., v. General Motors, LLC, Nampa, ID, 2010.

    Gurley-Leep Dodge, Inc. nlrb/a Gurley Leep Dodge, LLC v. Chrysler Group, LLC, Mishawaka,
    IN, 2010.

    Gurley-Leep Buick v. General Motors, LLC, Mishawaka, IN, 2010.

    Leep Chev, LLC, v. General Motors, LLC, South Bend, IN, 2010.

    Mike Finnin Motors, Inc., v. Chrysler Group LLC, Dubuque, IA, 2010.
    Provided hearing testimony.


    Sedars Motor Co., Inc. and Community Motors of Mason City, Inc. v. Genera/ Motors LLC,
    Cedar Falls, IA, 2010.



                                                                                  Revised 10/28/2019




                                                                                    Tab 1 Page 12
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 24 of
                                       43


    Burke, 8'arren, MacEay & Serritella, P.C., Chicago, IL, 2010-.

    First Family, Inc. d/b/a Bredemann Chevrolet v. General Motors, LLC, Park Ridge, IL, 2010.

    Lou Bachrodt Chevrolet Co. d/b/a Lou Bachrodt Jeep v. Chrysler Group, LLC, Rockford, IL,
    2010.
    Provided hearing testimony.

    Cape County Auto Park I, Inc. v. Chrysler Group, LLC, Cape Girardeau, MO, 2010.
    Provided hearing testimony.

    Fury Dodge, LLC v. Chrysler Group, LLC, Lake Elmo, MN, 2010.
    Provided hearing testimony.

    Midtown Motors, Inc., d/b/a John Howard Motors v. Chrysler Group LLC, Morgantown, WV,
    2010.
    Provided hearing testimony.

    Deur Speet Motors, Inc. v. General Motors, LLC, Fremont, MI, 2010.

    Village Chevrolet-Buick-Oldsmobile, Inc. v. Genera/Motors LLC, Carthage, MO, 2010.

   Arenson & Maas, Cedar Rapids, IA, 2010-.

    Nyemaster, Goode, 8'est, Hansell & O' Brien, PC, Des Moines, IA, 2010

    C. Basil Ford, Inc. v. Ford Motor Company, Buffalo, NY, 2010.

    Leonard, Street & Deinard, Minneapolis, MN, 2010-2015.

    Dady & Gardner, Minneapolis, MN, 2010.

    Star Houston, Inc., d/b/a Star Motor Cars v. Mercedes-Benz USA, LLC, Houston, TX, 2009-
    2015.

    Mente Chevrolet Oldsmobile, Inc., F/X/A Mente Chevrolet, Inc. T/A Mente Chevrolet and
    Mente Chrysler Dodge, Inc. and Donald M Mente v. GMAC, Kutztown, PA, 2009-2011.

    Long-Lewis, Inc. v. Sterling Truck Corporation, Besemer, AL, 2009-2011.


    Gossett Motor Cars, LLC v. Hyundai Motor America and Homer Skelton Auto Sales, LLC,
    Memphis, TN, 2009-2010.



                                                  13                                Revised 10/28/2019




                                                                                      Tab 1 Page 13
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 25 of
                                       43


    Star Houston, Inc., dlbla Star Motor Cars v. Mercedes-Benz USA, LLC, Houston, TX, 2009-.
    In re: CHRYSLER LLC, et al. v. Debtors, Chapter I I, New York, NY, 2009.

    Cooper and 8'a/inski, LPA, 2009.

    Jennings Motor Company, Inc., dlbla Springfield Toyota v. Toyota Motor Sales USA, Inc.,
    Springfield, VA, 2008-2010.

    General Motors v. Harry Brown 's and (counterc/aim) Harry Brown 's and Faribault v. General
    Motors, Faribault, MN, 2008.
    Provided declaration.

    Nick A/exander Imports v. BMV of North America, Beverly Hills, CA, 2008.

    Monroeville Chrysler v. DaimlerChrysler Motors Company, Pittsburgh, PA, 2008.

    Bowser Cadillac, LLC v. General Motors Corporation and Saab Cars USA, Inc., Pittsburgh, PA,
    2008-2009.

    Carlsen Subaru v. Subaru of America, Inc., San Francisco, CA, 2008.
    Provided deposition and hearing testimony.

    Suburban Dodge of Berwyn, Inc., and Lepetomane XXTI, Inc., v. Daimler Chrysler Motors
    Company, LLC and Daimler Chrysler Financial Services Americas LLC, Chicago, IL, 2007-
    2008.
    Provided deposition testimony.

    8'iggin & Nourie, P.A., Manchester, NH, 2007-2008.

    McCal/-T LTD., a Texas limited partnership dlbla Sterling McCal/ Toyota & Sterling McCall
    Scion, et al. v. Gulf States Toyota, Inc., McCall- TLTD., et al. v. Madison Lee Oden et al.,
    Houston, TX, 2007-2009.

    Volkswagen of America, Inc., and Aristocrat Volkswagen East, Inc. v. Royal Automotive, Inc.,
    dlbla Roya/ Volkswagen, Orlando, FL, 2007-.

    Myers & Fuller, P.A., Tallahassee, FL, 2007-2009.

    Ed Schmidt Pontiac-GMC Truck, Inc. v. DaimlerChrysler Motors Company, LLC, Perrysburg,
    OH, 2006-2009.

    Fowler Motors, Inc. v. BM8'o f North America, LLC, Conway, SC, 2006-2008.




                                                                                      Revised i 0/28/20i 9




                                                                                         Tab 1 Page 14
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 26 of
                                       43


    Serpa Automotive Group, Inc. v. Volkswagen of America, Inc., Visalia, CA, 2006.
    Provided deposition and hearing testimony.

    Serra Chevrolet, Inc. dlbla Serra Eia v. Eia Motors America, Inc., et al., Birmingham, AL,
    2006-2009.

    Cardenas Enterprises, Inc., dlbla Cardenas Toyota BM8'v. Gulf StatesToyota, Inc. and Toyota
    Motor Sales, USA, Inc., Harlingen, TX, 2006.

    North Avenue Auto, Inc., dlbla Grand Honda v. American Honda Motor Co., Inc. a California
    Corporation,Chicago, IL, 2006-2009.

    Saleen,Inc.,Irvine, CA, 2006-2009.

    Golden Ears Chrysler Dodge Jeep, Maple Ridge, BC, 2006-2007.

   Action Nissan, Inc. v. Nissan North America, Inc., Nyack, NY, 2005-2007.

    Harbor Truck Sales and Services, Inc. dlbla Baltimore Freightliner v. Daimler Chrysler Motors
    Company, LLC, Baltimore, MD, 2005-2007.

    PH Automotive Holding Corporation, dlbla Pacific Honda, Cush Automotive Group, dlbla Cush
    Honda San Diego, Tipton Enterprises, Inc., dlbla Tipton Honda, Ball Automotive Group, dlbla
    Ball Honda v. American Honda Motor Co., Inc., San Diego, CA, 2005-2007.

    Rusing & Lopez, Tucson, AZ, 2005.

    Sonic Automotive, Inc. v. Rene R. Isip, Jr.; RRIJR Auto Group, Ltd., dlbla Rene Isip Toyota of
    Lewisville, and John Eagle, Lewisville, TX, 2005.

    Competitive Engineering, Inc. v. Honeywell International, Inc., Tucson, AZ, 2005.

    Century Motors Corporation v. DaimlerChrysler Motors Company, LLC., St. Louis, MO, 2005.

    Lone Star Truck Group, Albuquerque, NM, 2005-2006.

    Thomas Bus Gulf Coast, Inc., Houston, TX, 2005.

    Stoops Freightliner, Indianapolis, IN, 2005-2006.

    Cameron, 8'orley, Forham, P.C., Nashville, TN, 2004-2005.

    Transteck,Inc. dlbla Freightliner of Harrisburg v. DaimlerChrysler Vans, LLC, Harrisburg, PA,
    2004.

                                                   15                                   Revised 10/28/2019




                                                                                          Tab 1 Page 15
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 27 of
                                       43




   Around The Clock Freightliner Group, Inc., Oklahoma City, OK, 2004-2006.

   A/amo Freightliner, San Antonio, TX, 2004-2005.

   GEG Motors, Inc. dlbla Suzuki of San Antonio v. Cantwel/Fielder, Ltd. dlbla Qua/ity Suzuki and
   American Suzuki Motor Corporation, San Antonio, TX, 2004-2007.

    Map/e Shade Motor Corporation v. Eia Motors America, Inc., Turnersville, NJ, 2004-2006.

    Star Houston, Inc. dlbla Star Motor Cars, Inc. v. Mercedes-Benz-USA, LLC, Austin, TX, 2004-
    2006.

    Perez Investments, Inc. dlbla Rick Perez Autonet v. Daimler Chrysler Financia/, L.L.C. dlbla
    Chrysler Financia/, L.L.C.; Daimler Chrysler Motors Corporation, Austin, TX, 2004.

    Mazda Motors of America v. Map/e Shade Motor Corporation, dlbla Map/e Shade Mazda et al.,
    Maple Shade, NJ, 2004.

    8'ickstrom Chevrolet-Pontiac-Buick-GMC. v. General Motors Corporation, Chevrolet Division,
    Austin, TX, 2004.

    Sea Coast Chevrolet — Oldsmobile, Inc. Belmar, NJ, 2004.

    Steve Taub, Inc. dlbla Taub Audi v. Audi Of America, Inc., Santa Monica, CA, 2003.

    Toledo Mack Salesand Service, Inc. v.Mack Truck,Inc.,Co lumbus, OH, 2003.

    Cooper & E/liot, Columbus, OH, 2003.

    Bayshore Ford Truck Sales, Inc., et al. v. Ford Motor Company, New Castle, DE, 2003-2013.

   Maritime Ventures, LLC; Maritime Motors, Inc. v. City of Norwalk; Norwalk Redevelopment
   Agency, Norwalk, CT, 2003.

    Cox Nuclear Pharmacy, Inc. and Accuscan, LLC v. CTIMolecular Imaging, Inc., Mobile, AL,
    2002-.

    Mazda Motor of America, Inc. v. David J. Phillips Buick-Pontiac, Inc., Orange County, CA,
    2002- 2003.

    Eimnach Ford, Norfolk, VA, 2002-.

    Brown & Brown Chevrolet v. General Motors, Phoenix, AZ, 2002.

                                                   16                                  Revised 10/28/2019




                                                                                         Tab 1 Page 16
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 28 of
                                       43




    New Country Toyota, Durango, CO, 2002-2003.

   ALCO Cadillac-Pontiac Sales, Inc. v. General Motors Corp. et al, Englewood Cliffs, NJ, 2001-
    2003.

   Al Serra Chevrolet, Inc. v. General Motors Corp., Flint, MI, 2001.

    Bayou Ford Truck Sales, Inc. dlbla Bayou City Ford-Sterling v. Sterling Truck Corp., Houston,
    TX, 2001-2002.

    Fred Lavery Company et al. v. Nissan North America, Inc., et al., Birmingham, MI, 2000-2002.

    Tamaroff Buick and Sunshine Automotive, Inc. v. American Honda, Detroit, MI, 2000-2006.

   Applegate Chevrolet, Inc. v. General Motors Corporation Flint, MI, 2000-2001.

   Anchorage Chrysler Center, Inc. v. DaimlerChrysler Motors Corporation, Anchorage, AK,
    2000-2003.

    Ford Motor Company v. Pollock Motor Co., Inc. f //k//a Pollock Ford Co., Inc., v. Ford Motor
    Credit, Gadsden, AL, 1999-2001.

    Suzuki Motor Corporation Japan v. Consumers Union of United States, Inc., Orange County,
    CA, 1999.

   Arata Motor Sales v. American Honda Motor Co., et al., Burlingame, CA, 1999.

    Star Motor Cars v. Mercedes-Benz of North America, Inc., Houston, TX, 1999.

   Dispatch Management Services Corp., in Aero Special Delivery, Inc. v. United States of
   America, San Francisco, CA, 1999-2003 (est).

   Arnold Lincoln Mercury v. Ford Motor Co., Detroit, MI, 1999-2000.

    Landmark Chevrolet Corporation v. General Motors Corporation et al, Houston, TX, 1998-
    2002.

    Ford Dealers of Greater Toronto, Toronto, ONT, Canada 1998-2003.

    Volkswagen of America, Inc., et al. v. Pompano Imports, Inc., d.b.a. Vista Motor Company,
    Pompano Beach, FL, 1998-1999.



                                                   17                                   Revised 10/28/2019




                                                                                          Tab 1 Page 17
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 29 of
                                       43


    PUBLICATIONS

    Joseph S. Goode, Mark M. Leitner, and Ted Stockton, "Franchise and Dealership Litigation
    Damages" in The Comprehensive Guide to Economic Damages,ed. Jonathan Dunnitz and Nancy
    Fannon, 5" Edition, Business Valuation Resources, 2018.

    "Understanding Sales Performance Measurements: How Average Became the New Minimum,"
    Dealer Law Review, Issue 14.3, Winter 2014, pp. 1-2.

    8%ite Paper: Customer Satisfaction Measurement, co-authored with Dr. Ernest H. Manuel, Jr.,
    2012.

    8%ite Paper: Generalized Retail Sales Effectiveness [restricted distribution], co-authored with
    Dr. Ernest H. Manuel, Jr., 2012.

    Time Inspection Study Report of the Brotherhood of Maintenance of 8'ay Employee Division/IBT
    (BMRXD), Submitted to The Committee on Transportation and Infrastructure of the House of
    Representatives and The Committee on Commerce, Science, and Transportation of the Senate,
    2011.

    8%ite Paper: Customer Satisfaction, co-authored with Dr. Ernest H. Manuel, Jr., 2010.

    8%ite Paper: Sales Effectiveness (RSI and MSR): Flaws in Manufacturers ' Measurement of
    Dealers' Sales Performance, co-authored with Dr. Ernest H. Manuel, Jr., 2010.




    OTHER

    Developments in Sales Metrics, presentation to AutoCPA Group, Sun Valley, Idaho, October 1,
    2018.

    Conditional Margin, Tiered Margins, Market Stratification, and Project Pinnacle, presentation
    to National Association of Dealer Counsel, with Harry Zanville, April 25, 2017.

    Business Cycles and Fraud, presentation to AutoCPA Group, September 23, 2016.

    Trends inFranchise Economics and a Theory of Dealer Investment, presented to CPA group,
    Oklahoma City, OK, 2014.

    "sales expectations vs Sales Expectations," presentation to AutoCPA Group, 2013.




                                                    18                                  Revised 10/28/2019




                                                                                           Tab 1 Page 18
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 30 of
                                       43


    Testimony before the Texas House of Representatives on behalf of the Texas Automobile
    Dealers Association regarding public policy issue related to &anchise law, April 9, 2013.

    "Navigating the Post-Slump Environment," presentation to Chief Financial Officers Group, Palm
    Springs, CA, April 2012.

    "How Dealers Can Protect Themselves" presentation to AutoCPA Group, 2011.

    Minnesota Auto Dealers, issues related to General Motors and Chrysler bankruptcies and dealer
    arbitrations, 2010.

    Arizona Electric Power Cooperative, hourly load forecasting using econometric estimation,
    2006.




                                                   19                                  Revised 10/28/2019




                                                                                         Tab 1 Page 19
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 31 of
                                       43


                        Cases in which Mr. Stockton gave deposition, hearing
                            or trial testimony during the past four years

   Alfredo's Foreign Cars, Inc., dlbla Larchmont Chrysler Jeep Dodge v. FCA US LLC, (State of
    New York Department of Motor Vehicles Safety and Business Hearing Bureau).
    Provided deposition testimony 10/2019.

    Monteville Sloan, Jr., Raul Siqueiros, Todd and Jill Cralley, Joseph Brannan, Larry Goodwin,
    Mare Perkins, Thomas Shorter, Derick Bradford, Gabrie/De/ Valle, Eevin Hanneken, Edwin
    and Eatelyn Doepe/, Dan Madson, James Faulkner, Joseph Olivier, Scott Smith, Ross Dahl,
    Drew Peterson, Michael 8'are, Steve Eitchen, John Eno//, Barbara Molina, Dennis Vita, 8'i//iam
    Davis, Jr., Thomas Szep, Mike 8'arpinski, 8'i//iam Martel/, John Graziano, Joshua Byrge, Rudy
    Sanchez,Christopher Thacker, Ee/ly Harris, James Robertson, and Jonas Bednarek, Individually
    and on Behalf of A/l Others Similarly Situated v. Genera/Motors LLC, (United States District
    Court Northern District of California San Francisco Division)
    Provided deposition testimony 10/2019.

    George Tershakovec, et al. v Ford Motor Company, (United States District Court
    Southern District of Florida)
    Provided deposition testimony 9/2019.

    Continenta/Imports Inc. dlbla Mercedes Benz of Austin v Swickard Austin, LLC dlbla
    Mercedes Benz of South Austin (Before the Texas State Office of Administrative Hearings)
    Provided deposition testimony 9/2019.

    Vista Ford Oxnard, LLC., dlbla Vista Ford Lincoln of Oxnard v. Ford Motor Company and Ford
    of Ventura, Inc., dlbla Ford of Ventura,Intervenor, (State of California New Motor Vehicle
    Board)
    Provided deposition testimony 8/2019.

    In Re: Volkswagen "Clean Diese/" Marketing, Sales Practices and Products Liability Litigation,
    Napleton et al v. Volkswagen Group of America et al., No. /6-02086, including J. Bertolet, Inc.
    et al v. Robert Bosch, LLC and Robert Bosch GmbH., MDL No. 02672-CRB (JSC), (U.S. District
    Court Northern District of California, San Francisco Division)
    Provided deposition testimony 8/2019.

    JJMotor Company dlbla Genesis of Milford v. Genesis Motor America, LLC, and Fair field Hy,
    Inc.dlblal Genesis of Fairfield, Intervenor Respondent, (Connecticut Department of Motor
    Vehicles)
    Provided hearing testimony 5/2019.

    Colonial Chevrolet Co., Inc., et al.; Alley's of Eingsport, Inc., et al.; and Union Dodge, Inc., et
    al. v. The United States, (United States Court of Federal Claims)
    Provided deposition testimony 10/2018 and trial testimony 4/2019.




                                                                                              Tab 2 Page 1
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 32 of
                                       43


   Barber Group, Inc., dlbla Barber Honda v. American Honda Motor Co., Inc., Galpinsfield
   Automotive, LLC, Intervenor. (State of California New Motor Vehicle Board)
   Provided deposition testimony 1/2019.

    Nap/eton 's Arlington Heights Motors, Inc. flklaNapleton 's P alatine Motors, Inc. dlbla
    Nap/eton 's Arlington Heights Chrysler Dodge Jeep RAM, an I/linois Corporation; et. al,
    v FCA US LLC, (U.S. District Court Northern District of Illinois Eastern Division).
    Provided deposition testimony 11/2018.

   Association of Equipment Manufacturers, AGCO Corporation, CNH Industria/ America LLC,
   Deere ck Company, and Eubota Tractor Corporation, v. the Hon. Doug Burgum, Governor of the
   State of North Dakota, in His Off icial Capacity, and the Hon. 8'ayne Stenehjem, Attorney
   General of the State of North Dakota, in His Off icia/ Capacity, and North Dakota Implement
   DealersAssociation, Intervenor-De fendant (U.S. District Court, District of North Dakota).
   Provided deposition testimony 12/2018.

    Fort Collins Nissan, Inc. dlbla Tynan 's Eia, v. Eia Motors America, Inc., (U.S. District Court
    District of Colorado).
    Provided deposition testimony 8/2018.

    Star Houston,Inc. dlbla Star Motor Cars v. Volvo Cars of North America, LLC, (Texas State
    Office of Administrative Hearings).
    Provided deposition testimony 8/2018 and hearing testimony 9/2018.

    Capitol Buick GMC, LLC v. General Motors LLC, (State of Maryland Before the Motor Vehicle
    Administration)
    Provided deposition testimony 1/2018 and hearing testimony 3/2018.

    Crown Chrysler Jeep, Inc. dlbla Crown Eia v. Eia Motors America, (Ohio Motor Vehicle Dealer
    Board)
    Provided deposition testimony 11/2017 and hearing testimony 2/2018-3/2018.

    Folsom Chevrolet, Inc. dba Folsom Chevrolet v. General Motors, LLC, (State of California New
    Motor Vehicle Board)
    Provided deposition testimony 11/2017 and 2/2018; and hearing testimony 2/2018.

    Sioux City Truck Sales, Inc. v. Peterbilt Motors Company, (Iowa Department of Inspections and
    Appeals, Administrative Hearing Division)
    Provided deposition and hearing testimony 2/2018.

    Duncan McDonald v.Samsung E/ectronics Canada, Inc.,(Ontario Superior Court of Justice)
    Provided cross-examination testimony 12/2017.



    Revised 10/28/2019




                                                                                            Tab 2 Page 2
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 33 of
                                       43


    Sunnyvale Automotive Inc., dba Sunnyvale Ford Lincoln v. Ford Motor Company, (State of
    California New Motor Vehicle Board)
    Provided deposition testimony 10/2017.

    Rebecca Romeo and Joe Romeo v. Ford Motor Company and Ford Motor Company Canada,
    Limited, (Ontario Superior Court of Justice)
    Provided cross-examination testimony 10/2017.

    Charles Johnson, et al. individually and on behalf of all others similarly situated v. Ford Motor
    Company, (U.S. District Court for the Southern District of West Virginia, Huntington Division)
    Provided deposition testimony 7/2017.

    Northwest Hills Chrysler Jeep, LLC; Gengras Chrysler Dodge Jeep, LLC; Crow/ey Jeep Dodge,
    Inc.; Papa 's Dodge, Inc. v. FCA US, LLC and Mitchel/ Dodge, Inc., (Connecticut Department of
    Motor Vehicles).
    Provided deposition testimony 12/2016 and 1/2017, and hearing testimony 5/2017.

    Star Houston, Inc. dlbla Star Motor Cars v. VC R L L C dlbla Volvo Cars 8'est Houston and
    Volvo Cars of North America, LLC, (Texas State Office of Administrative Hearings).
    Provided deposition testimony 5/2017.

    In the Matter of the Estate of Richard C. Poe, Richard C. Poe, II v. Paul O. Sergent at al.,
    (Probate Court Number One El Paso, TX)
    Provided deposition testimony 4/2017

    Ball Automotive Group dlbla Bal/ Eia, v. Eia Motors America, Inc., (State of California New
    Motor Vehicle Board).
    Provided deposition testimony 4/2017.

    Yogesh Ea/ra v Mercedes-Benz Canada Inc., Daimler AG, Mercedes-Benz USA LLC and
    Mercedes-Benz Financial Services Canada Corporation, (Ontario Superior Court of Justice).
    Provided cross-examination (deposition) testimony 3/2017.

    Lake Forest Sports Cars, LTD v. Aston Martin Lagonda of North America, Inc., (Motor Vehicle
    Review Board State of Illinois).
    Provided deposition testimony 3/2017.

    GB Auto Corporation dlbla Frisco Eia, v. Corinth Automotive P/ano, dlbla Centra/Eia of
    P/ano,Eia Motors America, Inc. Intervenor, (Texas Department of Motor Vehicles, Motor
    Vehicle Division).
    Provided deposition testimony 2/2017 and 3/2017.




    Revised 10/28/2019




                                                                                             Tab 2 Page 3
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 34 of
                                       43


    John Deere Construction & Forestry Company v. Rudd Equipment Company, Inc., (American
    Arbitration Association).
    Provided hearing testimony 2/2017.

    8'alter Timmons Enterprises, Inc. dba Timmons Subaru v. Subaru of America, (State of
    California New Motor Vehicle Board).
    Provided deposition testimony 11/2016.

    Motor 8'erks Partners, LP, v. General Motors, LLC (United States District Court for the
    Northern District of Illinois Eastern Division).
    Provided deposition testimony 10/2016.

    Mathew Enterprise, Inc. v. FCA f //%/a Chrysler Group LLC, (U.S. District Court Northern District
    of California).
    Provided deposition testimony 12/2015 and 3/2016, and trial testimony 9/29/16.

    Jeff Looper et al., v. FCA US LLC, flkla Chrysler Group, LLC, et al., (United States District
    Court Central District of California, Eastern Division).
    Provided deposition testimony 9/2016.

    Dependable Dodge, Inc. v. Fiat Chrysler Automobiles, Inc., (State of California New Motor
    Vehicle Board).
    Provided deposition testimony 7/2016 and hearing testimony 9/2016.

    8'ayzata Nissan, LLC v. Nissan North America, Inc., et al., (State of Minnesota District Court,
    Fourth Judicial District, Hennepin County).
    Provided pre-filed trial testimony 7/2016.

    Grossinger Autopiex, Inc. v. General Motors, LLC, (Office of the Secretary of State of Illinois
    before the Motor Vehicle Review Board).
    Provided deposition testimony 1/2016 and hearing testimony 3/2016.

    CNHAmerica, LLC nlkla CNHIndustria/America, LLC v. Quinlan's Equipment, Inc., (State of
    Wisconsin Circuit Court Racine County).
    Provided deposition testimony 1/2016.

    Navistar v. New Baltimore Garage, Inc. (Commonwealth of Virginia Department of Motor
    Vehicles).
    Provided hearing testimony 10/2015.




    Revised 10/28/2019




                                                                                            Tab 2 Page 4
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 35 of
                                       43




                                                                            ~




                                                                      Tab 3 Page 1
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 36 of
                                       43




                                                                             ~



                                                                                 ~




                                                                      Tab 3 Page 2
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 37 of
                                       43




                                                                              O




                                                                      Tab 3 Page 3
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 38 of
                                       43




                                                                                     V




                                                                                     o




                                                                      Tab 3 Page 4
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 39 of
                                       43




                                                                      Tab 3 Page 5
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 40 of
                                       43
                                            Pre-Judgment Adjustment Factor*




                                                                                                                                  (4)
                                                                                                                              [] + (])]( 2)/(3)

                                                                                                                         Effective Date
                                                 Rate              Number of Days                Number of                Adjustment
          Effective Date                      Per Annum                                         Da s in Year                 Factor
           1/1/2020**                             6.89%                             91                 366                    1.0167
             10/1/2019                            6.89%                             92                 365                   1.01694
              7/1/2019                            6.77%                             92                 365                   1.01665
              4/1/2019                            6.57%                             91                 365                   1.01599
              1/1/2019                            6.33%                             90                 365                   1.01525
             10/1/2018                            6.09%                             92                 365                   1.01501
              7/1/2018                            5.97%                                                365                   1.01472
                                                                                    92 3
           4/1/2018***                            5.72%                                                365                   1.00046

                                                           Pre-Judgment Adjustment Factor*                                    1.11722




                             * The Pre-Judgment Adjustment Factor is equal to the product of the Effective Date Adjustment Factors,
                            ** Assumes judgment date in the 1st quarter of 2020. Assumes Rate Per Annum is
                               equal to the previous quarter's rate.
                          *** The suit was filed 6/28/2018, and thus 3 days of the 2nd quarter are necessary for the
                               calculation of the Pre-Judgment Adjustment Factor.




 SOURCE: The Fontana Group, Inc.
    DATA: Current Judgment Interest Rates, 10/30/2019.
 F:IPROG: PREADJ.XLSX:SPRE:14:HTNTHL




                                                                                                                                      Tab 3 Page 6
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 41 of
                                       43


                                                           Decision Rules

   The STATA output below identifies the data contained within the file, how the dataset was inspected for duplicate policy numbers,
   and what decisions were made regarding duplicate policy numbers and missing dat




                                                               ).




                                                                                                                     Tab 4 Page 1
Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 42 of
                                       43




                                                                      Tab 4 Page 2
  Case 0:18-cv-61844-WPD Document 153-11 Entered on FLSD Docket 05/20/2020 Page 43 of
                                         43
                             Data/Documents Reviewed/Relied Upon

No. 8:10ML2151 JVS (FMOX) (C.D. Cal.).

MDL No. 2672 CRB (JSC) (N.D. Cal.).

Court File Nos.: CV-15-537029-00CP [Ontario] and 500-06-000761-151 [Quebec].

Court File No.: CV-16-543833-00CP et al.

Jabbari v. 8 elis Fargo ck Co., No. 15-cv-02159-VC (N.D. Cal.).

Gaughan, Patrick A. Measuring Business Interruption Losses and Other Commercial Damages, 2nd Ed. John
Wiley & Sons, 2009.

Determining the Value of Donated Property. ~.      irs . ov l ub l irs- df/ 561. df.

BATES PGR/LOPEZ 0001083.

"Auction Rules." IAA, ~.      iaa i . com/AuctionRuies.

Policy Information Data File.

Current Judgment Interest Rates.




F;iPROG: DOCSREL.DOCX:14:HHTHHL




                                                                                       Tab 5 Page 1
